DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 09 April 2021 for the application filed 31 October 2018. Claims 1-16 are pending:
Claims 7-9 have been withdrawn without traverse in the reply filed 12 May 2020; and
Claims 1, 10, 11, and 13-15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/017983 filed 12 May 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-096872 filed 13 May 2016) under 35 U.S.C. 119 (a)-(d).

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 7 and 8 directed to a method for producing an adsorbent and Claim 9 directed to a method for purifying a target substance non-elected without traverse. Accordingly, Claims 7-9 have been cancelled.

Claim Interpretation
	As defined by the Specification, claimed terms “deacetylating agent” and “catalyst” encompass “alcohols, amines, amino alcohols, and water” (p0036) and “alkoxide, an amine compound, a weak-basic inorganic compound, a N-hydroxylamine derivative” (p0038), respectively. Furthermore, claimed term “cellulose acetate” encompasses cellulose acetate, cellulose diacetate, and cellulose triacetate (p0031).

Allowable Subject Matter
s 1-6 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method for producing a porous cellulose medium from a cellulose acetate solution. The process requires that the cellulose acetate solution be mixed with a deacetylating agent and a catalyst without precipitating any component until the deactylation of the cellulose acetate has finished. The invention is advantageous in that the rate of deactylation and resultant gelation can be adjusted by adjusting the amount and type of catalyst in the mixed solution. While the prior art teaches preparation of cellulose acetate solutions for producing porous cellulose media, the prior art is deficient in disclosing or suggesting maintaining a dissolved solution during deactylation/saponification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.